UNITED STATED DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
J.T., Individually and On Behalf of D.T.; K.M.,
Individually and On Behalf of M.M. and S.M.;
J.J., Individually and On Behalf of Z.J.; C.N.,                         NOTICE OF
Individually and On Behalf of V.N.; and, All                            APPEARANCE
Others Similarly Situated,

                          Plaintiffs,                                   Docket No. 20-cv-5878 (CM)

        -against-

BILL de BLASIO, in his official capacity as
The Mayor of New York City; RICHARD
CARRANZA, in his official capacity as the
Chancellor of New York City Department
Of Education; the NEW YORK CITY DEPARTMENT
OF EDUCATION; the SCHOOL DISTRICTS IN THE
UNITED STATES; and STATE DEPARTMENTS OF
EDUCATION IN THE UNITED STATES,

                           Defendants.
--------------------------------------------------------------------X

        Christopher Long, Esq., of the law firm of LITCHFIELD CAVO LLP, hereby enters an

appearance on behalf of defendants:

        1) CITY OF BRISTOL SCHOOL DISTRICT;

        2) MARTHA’S VINEYARD HIGH SCHOOL;

        3) PENTUCKET REGIONAL HIGH SCHOOL;

        4) TOWN OF BRANFORD SCHOOL DISTRICT;

        5) TOWN OF CLINTON and CLINTON BOARD OF EDUCATION;

        6) POMFRET CT SCHOOL DISTRICT;

        7) TOWN OF PLAINVILLE and PLAINVILLE BOARD OF EDUCATION;

        8) SEYMOUR BOARD OF EDUCATION;

        9) TOWN OF WATERTOWN and WATERTOWN BOARD OF EDUCATION;
       10) TOWN OF WINDHAM and WINDHAM BOARD OF EDUCATION;

       11) TOWN OF GROTON and GROTON BOARD OF EDUCATION;

       12) TOWN OF WALLINGFORD and WALLINGFORD BOARD OF EDUCATION; and

       13) TOWN OF PLYMOUTH and PLYMOUTH BOARD OF EDUCATION.

The above-identified entities are hereinafter collectively referred to as “Defendants”. This notice

is not intended, and should not be construed as a waiver of any jurisdictional defenses by

Defendants.

Dated: September 3, 2020
       New York, New York
                                                     LITCHFIELD CAVO LLP
                                                     Attorneys for Defendants


                                                     ___/s_________________________
                                                     Christopher A. Long, Esq. (CL5220)
                                                     420 Lexington Avenue, Suite 2104
                                                     New York, New York 10170
                                                     Tel: 212-434-0100

TO: All counsel of record via ECF filing
